Citation Nr: 0719874	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-35 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left hand and wrist injury with left median 
neuropathy, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from November 1977 to 
March 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

The Board notes that in a January 1982 rating decision, the 
veteran was granted service connection and assigned a 40 
percent rating for post-operative residuals of a left hand 
and wrist injury with left median neuropathy.  Subsequently, 
in April 1983 and December 1987 rating decisions, the 
veteran's 40 percent disability rating was reduced to 20 
percent and 10 percent, respectively.  During the course of 
this appeal period, the veteran has made arguments regarding 
the reductions in his original award and his desire that the 
40 percent rating be restored.  Notwithstanding the veteran's 
arguments, the issue developed for appeal concerns only 
entitlement to a rating higher than 10 percent for post-
operative residuals of a left hand and wrist injury with left 
median neuropathy.  As such, only that issue will be 
addressed in this decision.  

Furthermore, documents submitted to the Board in April 2005 
include a page listing several regulations associated with 
the Board's rules of practice under 38 C.F.R. Part 20.  In 
particular, the veteran refers to Subpart O-Revision of 
Decisions on Grounds of Clear and Unmistakable Error.  See 
38 C.F.R. § 20.1400-20.1411 (2006).  The Board notes that it 
is required to sympathetically read all pleadings filed pro 
se by a claimant, including motions to revise a prior 
decision on account of clear and unmistakable error (CUE).  
See Andrews v. Nicholson, 421 F. 3d 1278, 1283 (Fed. Cir. 
2005), citing Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 
2001).  However, here, other than the single reference to the 
regulation, none of the veteran's statements or arguments can 
be reasonably construed as a motion for CUE in a prior Board 
decision.  (In August 2002, the Board denied the veteran's 
claim for a rating higher than 10 percent for post-operative 
residuals of a left hand and wrist injury with left median 
neuropathy.)  Thus, if the veteran wishes to file a motion of 
CUE in a prior Board decision he should follow the filing and 
pleading requirements for such a motion as outlined at 
38 C.F.R. § 20.1404 (2006).  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.  

2.  Peripheral nerve impairment due to post-operative 
residuals of a left hand and wrist injury with left median 
neuropathy is manifested by moderate incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for post-operative 
residuals of a left hand and wrist injury with left median 
neuropathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 
8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a January 2005 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide to the RO any evidence in 
his possession pertaining to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

In this case, as the complete notice required by the VCAA was 
provided prior to the RO adjudicating the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, ---F.3d---2007 
WL 1016989 (Fed. Cir.).  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran has been provided a VA examination 
associated with his claim on appeal for a higher rating.  
Significantly, the veteran has not alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

By way of history, in June 1972, prior his period of active 
service, the veteran was treated for a laceration of the 
flexor surface of the left wrist and sustained tendon and 
nerve injuries.  In particular, the veteran was noted to have 
sustained a transection of the left median nerve, transection 
of the left palmaris longus tendon, transection of the 2nd, 
3rd, and 4th branches of the flexor digitorum sublimis tendon, 
and partial transection of the left flexor corpi radialis 
tendon and muscle.  During his active military service, the 
veteran was treated for a neuroma of the left median nerve.  
Surgery was performed which consisted of a neurolysis of the 
fascicle to the middle finger.  In October 1980, following 
his separation from service, the veteran underwent surgery at 
Monmouth Medical Center.  The operation consisted of excision 
of scar tissue and neuroma of the median nerve of the left 
wrist.  

Initially, the Board notes that "handedness" for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69 (2006).  Service medical records reflect a 
January 1980 report of medical history in which the veteran 
reported that he was right handed.  A January 1990 private 
medical report reflects the examiner's note that the veteran 
could use either hand.  Likewise, a report of October 1997 VA 
examination reflected the examiner's report that the veteran 
was ambidextrous.  In a report of July 2005 VA examination, 
the examiner noted that the veteran's right hand was his 
dominant hand because the veteran used it to write.  At his 
hearing before the undersigned, the veteran testified that he 
was ambidextrous.  

Notwithstanding the veteran's report of being ambidextrous, 
the Board finds the veteran's right hand to be his dominant 
hand.  Here, the veteran's admission in January 1980 that he 
was right handed is the most relevant and probative evidence 
as the report was made prior to the veteran's original claim 
for service connection.  While the January 1990 private 
medical report and report of October 1997 VA examination 
reflect that the veteran was ambidextrous, there is no 
indication in those reports how the examiners made such a 
determination.  Therefore, based on the evidence of record, 
the Board finds the veteran's right hand to be his dominant 
hand and his disability of the left hand and wrist will be 
evaluated as a disability of the minor extremity.  

The veteran is currently assigned a 10 percent rating for 
post-operative residuals of a left hand and wrist injury with 
left median neuropathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 for impairment of the median nerve.  Under 
diagnostic code 8515, for the minor extremity, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
median nerve, a 20 percent rating is warranted for moderate 
incomplete paralysis of the median nerve, and a 40 percent 
rating is warranted for severe incomplete paralysis of the 
median nerve.  A 60 percent rating requires complete 
paralysis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just as 
contemplated by the requirements of the law."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).  

The pertinent medical evidence during the appeal period 
consists of a report of June 2005 QTC medical services 
examination.  In the report of examination, the veteran was 
noted to complain of chronic numbness in his ulnar three 
fingers and loss of strength and grip in his left hand.  The 
examiner noted that the functional impairment associated with 
the veteran's disability was related to limited gripping and 
lifting.  The veteran reportedly had difficulty tying 
shoelaces and fastening buttons, as well as picking up a 
piece of paper and tearing it.  

The report of June 2005 VA examination also reflects the 
examiner's note that the parts of the veteran's body affected 
by peripheral nerve injury were the left small ring and 
middle fingers.  Furthermore, there was tingling and 
numbness, abnormal sensation, pain, and weakness of the 
affected parts.  In particular, neurological evaluation 
revealed sensory dysfunction with findings of paresthesia in 
the middle, ring and small finger.  Two point discrimination 
was 1.5 centimeter in these fingers.  Interosseous strength 
was normal.  The index finger and thumb two point 
discrimination was 6 millimeters and there was normal 
strength of the thenar eminence.  Furthermore, motor function 
was noted as abnormal with findings of hand grip slightly 
less over the ring and small finger.  There was also a 
positive Tinel's sign over the carpal tunnel that went down 
the ring and small finger (ulnar distribution) rather than 
the index and thumb (median nerve).  

As noted above, for incomplete nerve paralysis, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The Board is 
cognizant that electrodiagnostic studies (EMG/NCV) of the 
left upper extremity undertaken in December 1997 and February 
2000 found no evidence of abnormality in the left median 
nerve.  In particular, the VA examiner in February 2000 
diagnosed chronic sprain of the left wrist and hand, and 
probable chronic pain secondary to injury to the veteran's 
left wrist tendons and residual surgical scarring.  Here, the 
most recent clinical findings not only demonstrate sensory 
dysfunction, but also abnormal motor function with a 
reduction in left hand grip strength as compared to the right 
hand.  The Board finds in light of the veteran's complaints 
and the clinical findings of record which reflect diminished 
function of the left hand, that the veteran's post-operative 
residuals of a left hand and wrist injury with left median 
neuropathy more nearly approximates disability consistent 
with moderate incomplete nerve paralysis of the median nerve.  
Therefore, a higher rating to 20 percent is warranted under 
38 C.F.R. § 124a, Diagnostic Code 8515.  

Otherwise, the Board notes that the medical evidence of 
record does not support a finding of severe incomplete nerve 
paralysis or complete median nerve paralysis.  Here, as noted 
above, the objective clinical findings reflect paresthesia 
only of the middle, ring and small fingers.  Furthermore, the 
veteran was able to touch the proximal transverse crease of 
the palm with the fingertips of his left hand.  Range of 
motion of the thumb was normal, and there was no atrophy of 
the muscles of the thenar eminence.  Therefore, in light of 
the objective findings, the Board finds no basis in the 
record by which to grant a rating higher than 20 percent for 
any dysfunction of the left wrist and hand under diagnostic 
code 8515.  

The Board has also considered whether the veteran's post-
operative residuals of a left hand and wrist injury with left 
median neuropathy may warrant a higher evaluation under any 
other diagnostic code.  Limitation of motion or ankylosis of 
the thumb or individual fingers is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230 (2006).  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The report of January 
2005 examination shows that left hand dexterity testing 
revealed that the veteran could approximate the transverse 
crease of the palm.  Left hand strength was slightly reduced 
as compared to his right hand.  Range of motion as well as 
opposition of the left thumb were within normal limits.  
Range of motion of the right and left index fingers, long 
fingers, ring fingers, and little fingers were equal.  

Hence, the Board does not find that the clinical evidence 
otherwise demonstrates or approximates ankylosis of the thumb 
or fingers.  There is also a lack of evidence of limitation 
of motion of either the thumb or fingers that would warrant a 
rating higher than 20 percent.  The Board has also considered 
the application of 38 C.F.R. § 4.71a, Diagnostic Code 5125 
(2006), for loss of use of the hand (amputation) and a 60 
percent rating.  However, neither the veteran's complaints 
nor the clinical evidence demonstrates or approximates loss 
of use of the left hand.  In other words, there is no 
suggestion that no effective function remains other than that 
which would be equally well served by an amputation stump 
with a suitable prosthetic device.  

Furthermore, the Board has considered whether a higher rating 
would be warranted for limitation of motion of the wrist 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Here, 
however, the highest available rating under diagnostic code 
5215 is 10 percent.  Furthermore, the veteran has not 
demonstrated ankylosis of the left wrist and consideration of 
his claim under diagnostic code 5214 is also not warranted.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
post-operative residuals of a left hand and wrist injury with 
left median neuropathy is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there simply is no evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or frequent periods of hospitalization, 
or evidence that any impairment due to the veteran's 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  Clinical findings in 
this case simply do not reflect that the veteran is precluded 
from working nor has he been hospitalized for purposes of 
treatment for his left wrist and hand.  Therefore, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, a rating to 20 percent for 
post-operative residuals of a left hand and wrist injury with 
left median neuropathy is granted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the assignment of a rating higher 
than 20 percent, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

A rating to 20 percent for post-operative residuals of a left 
hand and wrist injury with left median neuropathy is granted; 
subject to the laws and regulations governing the payment of 
monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


